Citation Nr: 1024484	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  05-37 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  He 
was born in 1948.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in November 2006 in response to the 
Veteran's claim which was filed in August 2004.

Service connection is currently in effect for residuals of 
gunshot wound to the right chest, with moderate damage to 
Muscle Groups I and IV, evaluated as 20 percent disabling; 
and residuals of gunshot wound to the right lung, rated as 0 
percent (noncompensably) disabling; both in effect since 
1978.

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
January 2007; a transcript (Tr.) is of record. 

The case was remanded by the Board in August 2007 for 
additional clinical records and a VA examination and opinion.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that a psychiatric disorder, 
to include posttraumatic stress disorder, was incurred in or 
aggravated by service or is related to the Veteran's service-
connected disabilities on either a causation or aggravation 
basis, and a psychotic disorder is not shown to have been 
manifested to a compensable degree within one year after his 
separation from service.


CONCLUSION OF LAW

A psychiatric disorder, to include posttraumatic stress 
disorder, was not incurred in or aggravated by service and 
has not been shown to be due to, the result of, or aggravated 
by service-connected disability, nor may a psychotic disorder 
be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice, and, as discussed herein, none 
has been shown.

The current claim, for a "mental condition," was filed in 
August 2004.  At his request, he was sent a copy of his 
claims file in October 2004.  In December 2004, the RO sent 
the Veteran a letter informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating the claim under the VCAA.  After he 
clarified that he was seeking service connection for PTSD, 
the RO sent him additional letters requesting specific 
information pertaining to that claim, in November 2005 and 
May 2006.

Those letters informed the Veteran that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  He was further informed of the 
necessity of identifying stressor events which he believed 
were the basis for his claimed PTSD. 

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2005 Rating 
Decision, October 2005 SOC, August and November 2006 Rating 
Decisions, December 2006 SSOC, August 2007 Board Remand, 
September 2007 RO development letter (with September 2008 
followup letter), and December 2009 SSOC explained the basis 
for the RO's action and provided him with additional periods 
to submit more evidence.  


Clearly, therefore, all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 
In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the September 2007 letter which 
VA sent to the Veteran and, as noted above, the December 2009 
SSOC readjudicated the claim.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Applicable Law for Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  The U.S. Court of Appeals for Veterans Claims 
has held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DSM-IV).

Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is aggravated by service connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, the Board will consider this appeal 
under the law in effect prior to the amendment.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they may 
have impermissibly retroactive effects).  In any event, as 
discussed below, the regulatory change does not affect the 
outcome herein.

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  The U.S. Court of Appeals for the 
Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006), that the Board is obligated to 
determine whether lay testimony is credible in and of itself, 
and the Board may weigh the absence of contemporary medical 
evidence against lay statements.  The Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), and has also held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The Board has an obligation to provide adequate reasons or 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  The Veteran's Claim for Service Connection

The Board notes, at the outset, that the evidentiary record 
contains several different diagnoses of psychiatric 
disability, to include bipolar disorder, schizophrenia, 
anxiety disorder, schizoaffective disorder, and schizoid 
personality.  During the course of this appeal, the Court of 
Appeals for Veterans Claims held that the scope of a mental 
health disability claim includes any mental disability which 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this 
regard, as discussed in the Board's remand of August 2007, 
any and all such conditions are before us on appeal, as made 
clear in the Veteran's claim and Notice of Disagreement, his 
statements at his hearing, and the adjudicative actions by 
the RO, to include the SSOC issued in December 2009.  In 
conformity with the Court's holding in Clemons, the Board has 
recharacterized the issue as reflected on the first page of 
the present decision.

The Veteran's pre-induction medical examination, in December 
1967, was negative for any complaints, findings, or history 
referable to a mental disorder.  The Service Department 
records envelope contains two statements showing that in 
April 1968, one month before he entered active military 
service, he was seen by H.E.C., M.D., for treatment of "a 
febrile illness . . . seemingly due to a viral infection."  
The doctor recommended that the local draft board defer the 
Veteran's induction into the Army "for about 10 days until 
this condition is healed."

After commencing active duty, the Veteran underwent basic 
combat training (BCT) at Fort Dix, NJ, beginning in May 1968.  
He was identified as a candidate for Officer Candidate School 
(OCS), and upon medical examination in May 1968 for OCS, 
there was no complaint, finding, or history referable to a 
mental disorder.  He completed BCT and moved on to advanced 
individual training (AIT).

During his AIT, also at Fort Dix, he was injured in August 
1968, when a fellow trainee mistakenly fired a live round 
(instead of blank ammunition) from an M-14 rifle during a 
combat exercise.  The Veteran sustained a through-and-through 
chest wound, and was admitted for 10 days in the Walson Army 
Hospital at Fort Dix.  After the initial treatment, he was 
seen and said to have no significant abnormalities other than 
muscle-related problems, but nonetheless had shortness of 
breath and limitations on activities.  He was placed on 
limited-duty physical profiles in September, October, and 
November 1968 during his recovery.

He was examined in January 1969 at the Department of Medicine 
at Fort Sill, OK, during OCS training.  He said he had chest 
and shoulder pain, and shortness of breath.  He said he 
"wanted out of OCS on a physical basis rather than for lack 
of motivation".  The notation at the time was that there 
were no detected abnormalities on physical or nervous 
examinations.

From late March to early April 1969 the Veteran was admitted 
for 11 days of evaluation at the Army's Walter Reed General 
Hospital, in Washington, DC.  The hospital report indicates 
that after he had received orders for deployment to Vietnam, 
his parents had contacted their congressional representative, 
and he had then been referred for evaluation.  Multiple 
evaluations at Walter Reed resulted in his being found fit 
for full duty with no limitations.  There were no complaints, 
findings, or history indicative of any mental disorder.  
Neuropsychiatric evaluation resulted in a diagnostic 
impression of "no psychiatric disease found."  He was found 
to be "fit for full duty from a psychiatric viewpoint."

The Veteran's orders for Vietnam were rescinded, and he 
completed his active service as a personnel specialist and 
clerk typist at Fort George G. Meade, MD.  His DD Form 214 
shows that he had no foreign or sea service.  Medical 
examination for separation from active duty was performed in 
March 1970.  There were no complaints of any kind of mental 
or psychiatric abnormality, and no such disorder was noted by 
the examiner. 

Prior clinical records are in the file for comparative 
purposes.  A VA examination in 1979 was primarily related to 
his gunshot wound and his concern about subsequent residuals.  
He had held three sales jobs since service, and was then 
working as an encyclopedia salesman.  No psychiatric 
abnormality was complained of, manifested, or diagnosed at 
the examination; the box for any such notation was marked by 
the examiner with "n", indicating "normal".

After the initial rating action granting service connection, 
the Veteran did not file further claims until a VA Form 21-
4138 (Statement in Support of Claim) dated in August 2004, in 
which he sought increased compensation for the gunshot wound 
and sought service connection for a mental disorder.

VA examination in September 2004 evaluated only the 
musculoskeletal and respiratory systems, with no reference to 
psychiatric problems.  

Clinical records from non-VA sources have been received and 
are of record.  A psychosocial assessment dated in February 
2001 indicated the Veteran's diagnosis as bipolar disorder 
with mood swings and depression, with low frustration 
tolerance and easy anger.  A psychosocial assessment in April 
2002 reported that his father had been diagnosed as manic 
depressive, and listed a diagnosis for the Veteran of a mood 
disorder, NOS (not otherwise specified).  A medical treatment 
plan dated in November 2003 said he had a diagnosis of 
bipolar disorder, as well as a long history of alcohol abuse 
(although he denied it for the past two years).  In October 
2005 it was noted that he had decompensated, having been 
noncompliant with treatment and refused to take his 
medications.  He was noted to be improved in November 2005.  
In December 2005 he was noted as unchanged, but having legal 
problems involving his dog and his car.  The diagnosis on all 
three reports was bipolar disorder.  In January 2006, it was 
noted that he "feels he might have PTSD and wants to go to 
the VA."

The Veteran was afforded a PTSD examination in October 2006.  
The psychiatric examiner concluded that the Veteran had a 
bipolar disorder, not otherwise specified; and that he did 
not have PTSD. 

At his Travel Board hearing in January 2007, the Veteran 
testified that he had first been evaluated for mental illness 
more than 14 years before (Tr. at 5, 10-11); that his initial 
diagnoses had included schizophrenia and anxiety (Tr. at 7); 
and that during that time he had looked forward to his 
psychological appointments as a means to getting things off 
his chest (Tr. at 11).  

The Board's August 2007 remand resulted in the securing of VA 
clinical records, which are now in the file.  VA records from 
2005 show symptoms of hyper-religiosity, odd beliefs in 
having special power, and a diagnosis of bipolar disorder 
with psychosis.  He had been on the inpatient psychiatric 
unit for a time, and apparently was later court-ordered for 
treatment.  Another psychiatrist evaluated him, at which time 
he denied any mental health illness; the psychiatrist 
diagnosed schizoaffective disorder.  On another occasion, it 
was thought that he might have elements of a schizoid 
personality with additional psychiatric elements causing the 
aggregate impairment.

Also pursuant to the Board's remand, several statements were 
received from a private physician who is also the Veteran's 
uncle, H.E.C., M.D. (a cardiovascular and internal medicine 
specialist, mentioned above), who said that he and his wife, 
F.H.C., M.D. (who is a psychiatrist), had participated in the 
Veteran's physical and mental health care during and after 
his discharge from service.  In a statement received in 
October 2008, Dr. H.E.C. averred, in pertinent part:

I am a physician and [the Veteran's] uncle, and I 
am having trouble locating his medical & 
psychiatric records following his discharge in the 
70's. . . .  My personal memory is that the pain 
and shortness of breath from his bullet wound were 
mild.  However, there is no doubt that the bullet 
wound injury precipitated and actually caused what 
has developed into a major psychiatric illness.  

In a followup statement in May 2009, Dr. H.E.C. reported that 
he and his wife had "participated in [the Veteran's] medical 
and psychiatric care after his medical discharge from the 
Army."  He continued:

Unfortunately, we are not able to obtain any 
medical or psychiatric records from physicians we 
referred him to at that time. . . .  It is our 
opinion that the chest wound incident triggered his 
emotional and psychiatric problems since there was 
no evidence of emotional illness prior to the gun 
shot wound.

The Veteran was also afforded a VA mental health evaluation 
in December 2009, the complete report from which is of 
record.  He said he had been unemployed since 1995 and was on 
Social Security for bipolar disorder; he had previously 
worked in sales and had driven a taxicab.  He described in 
detail his personal relationships, including a six-week-long 
marriage, longstanding estrangement from most of his family 
which did not bother him very much, and some legal problems.  
He denied any current substance abuse and said he had no 
mental health disorder and, particularly, did not have 
bipolar disorder.  The psychiatrist diagnosed "bipolar 
disorder not otherwise specified" under Axis I; and assigned 
a GAF score of 42 as the highest in the past year.  It was 
specifically concluded that he did not have PTSD.  However, 
the psychiatrist opined, in pertinent part:

It is difficult to determine whether the Veteran's 
bipolar disorder was first manifested in the 
service as there is no history of treatment in the 
military and no treatment notes in the time 
immediately following his military service.  In 
speculating, I believe [the Veteran's] condition 
has existed most of his adult life.  Family members 
are indicating that he was in treatment 30 years 
ago and the nature of his symptoms would indicate 
this is a condition he's suffered most of his adult 
life and is not a transitory condition.

My speculation would be it is more likely than not 
such problems were manifest in the service or soon 
thereafter. 

Upon careful review of all the evidence, it is clear that the 
Veteran currently manifests a number of psychiatric symptoms, 
and has been provided with several diagnoses by medical 
treatment providers and examiners.  The critical question is 
whether one or more of those disorders was incurred in or 
aggravated by service; constitutes a psychosis which was 
manifested to a compensable degree within the first post-
service year; is otherwise causally related to service; or is 
a secondary result of his service-connected disabilities by 
either causation or aggravation.

As described above, the evidentiary record contains several 
medical opinions.  The Court of Appeals for Veterans Claims 
has held that, where there are conflicting statements or 
opinions from medical professionals, it is within the Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In addition, service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from a disability 
was deemed speculative); Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that service 
experience "could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of in-service causation is 
insufficient to establish service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran "may" have had pertinent symptoms also implied 
"may or may not" and was deemed speculative).

The evidence shows no pre-service mental disorder, shows no 
complaints, findings, or diagnosis of any kind of mental 
disorder before, during, or for many years after service, and 
shows no psychosis within the first post-service year.  VA 
examination in 1979, which primarily focused on his gunshot 
wound in service and his concern about subsequent residuals, 
noted no indication of psychiatric abnormality.  The first 
documented treatment for mental problems was in 2001, 30 
years after service.  Thus, there is no foundation for a 
grant of service connection on the basis of aggravation of a 
pre-existing disorder in service, or initial manifestation of 
chronic and continuous psychiatric disability in service, or 
manifestation within the one-year post-service period 
provided for psychosis.

As for PTSD, although the Veteran never left the U.S. during 
the Vietnam era, and had no involvement in combat, the Board 
recognizes his accidental wounding when he was shot by a 
fellow trainee as a stressor event which could, in theory, 
support a diagnosis of PTSD under DSM-IV.  However, the 
competent medical evidence is negative for a diagnosis of 
PTSD.

Dr. H.E.C., the Veteran's uncle, said in October 2008, 
without articulating any specific diagnosis, "there is no 
doubt that the bullet wound injury precipitated and actually 
caused what has developed into a major psychiatric illness.  
He later stated, in May 2009, that he and his wife had 
referred the Veteran to other physicians after service, whose 
records they are unable to locate, and that he and his wife 
are of the opinion that "the chest wound incident triggered 
his emotional and psychiatric problems since there was no 
evidence of emotional illness prior to the gun shot wound."  
There is no further rationale for their opinion, and no 
indication that they reviewed any of the extensive evidence 
discussed above.

A much more detailed opinion, by a VA psychiatrist who 
reviewed the historical records and interviewed the Veteran, 
was provided in December 2009, pursuant to the Board's 
remand.  That examiner diagnosed a bipolar disorder, and said 
the Veteran does not have PTSD.  As to a relationship to the 
Veteran's service, the examiner said that, if he applied 
speculation to the case, it would be more likely than not 
such problems were manifested in, or soon after, service.  
The doctor also explained why such a conclusion would be 
speculative in nature, noting that such a determination is 
undermined by the lack of history of treatment in service or 
in the immediate post-service period.  Moreover, the doctor 
further speculated that the Veteran's condition (i.e., 
bipolar disorder) has existed for most of his adult life, 
based on family members saying he was in treatment "30 years 
ago".  The record shows that the Veteran was discharged from 
service 40 years ago, and therefore that opinion, even 
accepting the examiner's speculation, does not link the 
claimed disability to service.  Finally, the VA examiner did 
not identify any basis for finding that the Veteran's 
service-connected disabilities, which have been static for 
decades, have caused or aggravated the Veteran's non-service-
connected psychiatric disorder.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  Accordingly, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

ORDER

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD), is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


